Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 10/19/2021 has been entered.  Claims 1-2, 4-5, 8, 10-11, 13-14, 16-17, 20, 23-25, 28 and 31-34 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10-11, 13, 20, 23-24 and 32-33 are ejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2007/0046467) and Husak (US 2006/0022801). 
Regarding claim 1, Chakraborty disclose a method performed by a network control entity for enabling access to at least one wireless tag in a wireless communications network (system and method of network entity (server 106, network manager 360, coordinator 408, 354) coordinating RFID readers 102 to communicate with tags 108 in title, abstract, figs 1-6, para 0004, 0038-0039, 0045, 0070, 0087), wherein the wireless communications network comprise two or more access points, APs (network 105 of plural RFID readers 102(1)-102(3) in figs 1-2, para 0038), the method comprising
configuring at least one first AP to transmit a radio frequency signal in a first time period (one RFID reader transmits RF (server coordinates/ synchronizes readers in para 0104-0106 so that one RFID reader transmits in a time period in abstract, par 0106, 0011, 0109-0110), and
configuring at least one second AP to receive, in the first time period, at least one radio signal from the at least one wireless tag in response to the transmitted radio 
Coordination may be provide by a server or by the first reader (par 0105), corresponding to distributed network management (par 0070).
Chakraborty discloses different tag types/ protocols (par 0062-0065), including ISO15693-2, ISO18000, ISO14443-2 Type A, ISO14443-2 Type B, Phillips ICode SL1, Texas Instruments Tag-it HF and TagSys C210, C220, future protocols, ISO18000-6A, ISO18000-6B, ISO 18092, EPC Class 0/0+, EPC Class 1, EPC Class 1 Gen 2, and other protocols yet to be developed, but does not expressly state that the radio signal from the tag is reflected from the tag using the transmitted radio frequency signal. 
Husak discloses an analogous art reader network (title, abstract, fig 1) with readers transmit CW RF signals to tags and the tag appropriately modulates the CW, and reflects a portion of the modulated wave back to readers by changing the reflection characteristics of its antenna via a technique known as backscatter modulation or load modulation (par 0009-0011, 0059, 0081, 0353-0354).  Readers are operable to receive back-scattered signals provided by a tag responding to the RF transmissions of another reader device (par 0081).  Co-monitor receivers can detect CW from other readers and also detect backscatter modulation (para 0354, fig 14a-14b).  The backscatter can be at a sub-carrier to avoid interference (par 0353-0354).  The mid-level processor 102 is a network entity that can control/ assign/ schedule readers 10.1-10.q, based on interference and regulatory rules, to operate to transmit / receive at multiplexed frequencies and times (par 0073, 0083, 0164-0165, 0347, 00353-0355). 

Claim 13 is directed to a network control entity for enabling access to at least one wireless tag in a wireless communications network, wherein the wireless communications network comprise two or more access points, APs, wherein the network control entity is adapted perform the method performed by a network control entity of claim 1.   Therefore, claim 13 would have been obvious in view of Chakraborty and Husk for the same reasons applied above to claim 1.   
Regarding claims 8 and 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, determining that the at least one first AP is to transmit a radio frequency signal in a first time period, and that at least one second AP is to receive, in the first time period, at least one radio signal reflected from at least one wireless tag using the transmitted radio frequency signal; and wherein the determining further comprises grouping each of at least one first AP in a transmitting, TX, group, wherein each of at least one first AP in the TX group synchronize their downlink, DL, time periods and transmit their radio frequency signals simultaneously, and grouping each of the at least 
Regarding claim 10, Chakraborty discloses the network control entity is comprised in, or form a part of, one or more of the APs (distributed manager in par 0070, clock from first reader in para 0105), or is separate network unit in the wireless communications network (separate network unit/ server in figs 1-2), or is provided as a service by a remote data processing network (time server/service or operational service in para 0104-0106).  It would have been an obvious variation in location of parts to include remote service that is at least suggested by central source in Chakraborty (par 0076) or host computer in Husak (abstract, fig 1).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the transmitted radio frequency signal is a modulated Radio Frequency, RF, carrier; and wherein the at least one wireless tag are semi-passive or passive devices that are powered by the transmitted radio frequency signal in view of Husak disclosing readers transmitting CW to power passive tags 
Claim 23 is directed to a method performed by an access point, AP, for enabling access to at least one wireless tag in a wireless communications network, the method comprising: obtaining configuration information; and based on the obtained configuration information, transmitting a radio frequency signal in a first time period, or receiving, in the first time period, at least one radio signal reflected from at least one wireless tag using the transmitted radio frequency signal.   This transmitting or receiving is the same operation provide by the configured access points in claim 1.  Chakraborty provides the configuration/ coordination of APs (readers) by exchanging information (par 0087, 0104-0110) and Husak discloses similar exchange/obtain of information/ parameters to coordinate readers (par 0077, 0087, 0114, 0594-0598-0600).   Therefore, claim 23 would have been obvious in view of the same reasons applied above to claim 1 and further in view of Chakraborty and/or Husak disclosing readers exchange/obtain configuration information to coordinate transit/receive operations.
Claim 32 is directed to an access point for enabling access to at least one wireless tag in a wireless communications network, wherein the AP is adapted to perform the method performed by the AP of claim 23.   Therefore, claim 32 would have been obvious in view of Chakraborty and Husk for the same reasons applied above to claim 23.   
Regarding claims 24 and 33, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the 

Claim 2, 4, 14, 16, 25 and 34 are ejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2007/0046467) and Husak (US 2006/0022801) as applied above and further in view of Diorio (US 2005/0099269). 
Diorio discloses an analogous art RFID method and system with plural readers (fig 3) and allocating plural subcarriers with two sidebands above and below the reader signal and two FSK frequencies/ tones for bits 0 and 1 that may differ based on region (US, Europe) regulations and is well suited for dense reader environments, reduce collisions and facilitate co-channel readers (figs 8-16, para 0044, 0053-0057, 0083-0090).
Regarding claims 2 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the configuring further comprises: configuring the at least one second AP to allocate two subsets of frequency resources within a determined set of frequency resources to the at least one wireless tag in the first time period; and configuring the at least one second AP to receive, in the first time period, the at least one 
Regarding claims 4 and 16, wherein the configuring further comprises: configuring the at least one first AP to refrain from transmitting, in the first time period, on the subsets of frequency resources allocated to the at least one wireless tag in view of in view of Chakraborty disclosing readers transmitting at different frequencies to avoid interferences (par 0110), Husak disclosing multiplexed frequencies and time and assigning reader transmit frequencies to avoid interference with tag response (par 0083, 0353)  and/or Diorio disclosing readers transmitting at frequencies that differ from the tag response subcarriers (figs 8-16, para 0046) to avoid interference.
Regarding claim 25, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, when the AP is to receive at least one reflected radio signal in the first time period, synchronizing its uplink, UL, time periods with one or more APs in the wireless communications network also configured to receive at least one reflected radio signal in the first time period in view of Chakraborty disclosing configuring a first group (first set) of readers to transmit only and configuring a second group (second set) of readers to receive only (abstract, par 0106, 0108-0109), and both groups (first and 
Regarding claim 25, it further would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, allocating two subsets of frequency resources within a determined set of frequency resources to the at least one wireless tag in the first time period; and receiving, in the first time period, the at least one radio signal reflected from the at least one wireless tag in at least one of the allocated two subsets of frequency resources (f-.DELTA.f.sub.n, f+.DELTA.f.sub.n) in view of Diorio disclosing allocating reader frequency resources to receive subcarrier backscatter modulation from a tag including at least two sidebands above and below the reader signal and two FSK frequencies/ tones for bits 0 and 1 that may differ based on region (US, Europe) regulations and is well suited for dense reader environments, reduce collisions and facilitate co-channel readers. 
Regarding claim 34, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, when the AP is to receive at least one reflected radio signal in the first time period, synchronize its uplink, UL, time periods with one or more APs in the wireless communications network also configured to receive at least one reflected radio signal in the first time period in view of Chakraborty disclosing configuring a first group (first set) of readers to transmit only and configuring a second group (second set) 
Regarding claim 34, it further would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, allocate two subsets of frequency resources within a determined set of frequency resources to the at least one wireless tag in the first time period and allocate two subsets of frequency resources within a determined set of frequency resources to the at least one wireless tag in the first time period in view of Diorio disclosing allocating reader frequency resources to receive subcarrier backscatter modulation from a tag including at least two sidebands above and below the reader signal and two FSK frequencies/ tones for bits 0 and 1 that may differ based on region (US, Europe) regulations and is well suited for dense reader environments, reduce collisions and facilitate co-channel readers. 
Regarding claim 34, it further would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, receive at least one reflected radio signal in the first time period in view of Chakraborty disclosing readers in the receive mode receiving tag response in the first time period and in view of Husak disclosing backscatter modulation as a known tag protocol can be detected by a reader that did not transmit the interrogation 
Claims 5, 17 and 31 are ejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2007/0046467) and Husak (US 2006/0022801) as applied above and further in view of MacLellan (US 5940006). 
MacLellan discloses an analogous art RFID system and method with enhance uplink modulated backscatter including assigning frequencies shifts (subcarriers or offsets) to each tag for frequency division multiple access FDMA (title, abstract, fig 8, col 11 line 5-col 12 line 63) combined with scheduling time slots TDMA (abstract, col 11 line 51-col 12 line 3) .  The tags can be assigned different uplink subcarriers/ offsets to allow more than one tag to response at the same time (col. 11 line 64-col 12 line 3), assigned through information in the tag command (col 12 lines 31-41).  The command or message is sent in a time period prior to the tag response slot (figs. 4-5, col 5 lines 9-29, col 7 lines 28-35).
Regarding claims 5 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the configuring further comprises: configuring the at least one first AP to transmit, in a second time period preceding the first time period, a scheduling grant to the at least one wireless tag indicating that the transmitted radio frequency signal is to be expected in the first time period; allocating a frequency shift to each of the at least one wireless tag, respectively, wherein the allocated frequency shift is 
Regarding claim 31, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising: configuring the at least one wireless tag to reflect a radio signal by shifting the transmitted radio frequency signal in accordance with a respectively allocated frequency shift in view of MacLellan disclosing reader instructing tags to respond with different subcarriers and/or time slots to allow FDMA combined with TDMA to enhance uplink modulated backscatter.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2007/0046467) and Husak (US 2006/0022801) as applied above and further in view of Diorio (US 2005/0099269) and MacLellan (US 5940006).
Chakraborty, Husak, Diorio and MacLellan are discussed above.

Regarding claim 28, it further would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, transmitting, in a second time period preceding the first time period, a scheduling grant to the at least one wireless tag indicating that a radio frequency signal is to be expected in the first time period in view of MacLellan disclosing reader instructing tags to respond with different subcarriers and/or time slots to allow FDMA combined with TDMA to enhance uplink modulated backscatter and in view of Husak disclosing schedule readers 10.1-10.q, based on interference and regulatory rules, to operate to transmit / receive at multiplexed frequencies and times including receiving responses from other readers corresponding to readers synchronized in transmit and receive sets disclosed in Chakraborty. 


Claim 2, 4, 5, 14, 16-17, 25, 28, 31 and 34 are ejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2007/0046467) and Husak (US 2006/0022801) in view of Diorio (US 2005/0099269) and/or MacLellan (US 5940006) and further in view of Taki (US 2004/0150510).
Taki discloses an analogous art tag system and method (title, abstract) with tags assigned to respond with different subcarriers including upper and lower sidebands to a avoid collisions (fig 2, para 0059-0060).  Although not all the sidebands are shown in fig 2, backscattering subcarriers generates upper and lower sidebands of each subcarrier (para 0060).   
Regarding claims 2, 4, 5, 14, 16-17, 25, 28, 31 and 34, if the tag frequency subsets/ shifts represent upper and lower sidebands of subcarriers assigned to each tag then such would have been obvious in view of Taki disclosing such to avoid collisions.  .  
Response to Arguments
Applicant’s arguments, filed 10/19/2021, with respect to 35 USC 112 rejection of claim 16 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 10/19/2021 with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that the rejection of claims 1, 13, 23 and 32 as obvious based on Chakraborty in view of Husak is improper because, in the access points of claim 1 cannot be provided by the readers of Chakraborty.
Applicant’s argument is not persuasive because one of ordinary skill in the art would recognize the networked RFID readers in Chakraborty are network access points.  Readers receive tag information and pass it through the network to a server (par 0121).   This is a network access point function.  Therefore, one of ordinary skill in the art would call these networked readers access points.  Also the rejection is based on a combination with Husak where Husak disclose reader 220 is also operable to capture packets or responses over an RF channel, and to convey them to the mid-level processor 102 via the reader backbone; in this way, the reader 220 can be made to function as a proxy RF 
Applicant argues that Chakraborty lacks reflected signals.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on a combination with Husak where Husak discloses reflected signals.
Applicant argues that Husak lacks “configuring at least one second AP to receive, in the first time period, at least one radio signal reflected from the at least one wireless tag using the transmitted radio frequency signal” because it merely describes a typical RFID reader interrogating and reading data from RFID tags.
This argument is not persuasive because Husak need not teach all the limitations already disclosed by Chakraborty.  Husak only needs to teach that it would have been obvious for the signal from the tag to be reflected.  Husak teaches reflected (also known as backscattering or load modulation) signals (para 0009-0012, 0059, 0081) using protocols such as ISO 18000-6 and EPC global (para 0062).  Chakraborty discloses ISO18000-6A/B and EPC class 1 Gen 2 (para 0065).  Therefore reflected signals would have been obvious in view of the corresponding protocols.  Further, Husak does not merely describe a single typical reader.  Husak discloses a network of coordinated, synchronized readers with co-monitoring readers (para 0073, 00353-00354), such that readers can function as access points to receive signals from other readers and to “receive 
Applicant argues that Husak discloses the tags produce sidebands, not the claimed signals based on the transmitted signal.
This argument is not persuasive because Husak discloses the tag signals are backscatter reflected signals of the signal transmitted from the transmitting reader (para 0009-0012, 0059, 0081).  Therefore, the tag signal is based on the signal transmitted by the reader.  Subcarriers or sidebands in para 0353-0354 are related to backscatter signals that are based on (modulated on) the signal (interrogation carrier wave) transmitted by the transmitting reader.  Such subcarrier or sidebands also correspond to limitations in applicant’s claim 25 and disclosures in the cited art (Diorio, MacLellan, Taki, etc.).
Applicant argues that, although having different scope, Claims 13, 23 and 32 have similar recitations as Claim 1, and thus are patentable for at least similar reasons.
This argument is not persuasive.  The rejection of claim 1 is proper.  Accordingly, Claims 1, 13, 23 and 32 are properly rejected for the reasons stated by the examiner in the rejection and in the response to arguments.  The rejections are made final.
Regarding claim 28, applicant argues that para 0101 of Chakraborty does not anticipate the claim limitation of “refraining from transmitting, in the first time period, on 
This argument is not persuasive because claim 28 is not rejected as anticipated by Chakraborty alone, but is rejected as obvious in view of Chakraborty in combination with other references.  Further, Chakraborty discloses reader 102(2) transmit only mode in a transmit period and readers 102(1) and 102(3) in receive only mode in a receive period that is synchronized to coincide with the transmit period of reader 102(2) in para 0108-0110.  In other words, readers 102(1) and 102(3) are silent in the period the reader 102(2) transmits.   But contrary to applicant’s argument, claim 28 does not require “silent,” but is directed a transmitting reader, such as reader 102(2) refraining from transmitting on certain subsets of frequencies allocated for the tag response.  One of ordinary skill in the art would recognize that such refraining would avoid interference (also called collision) between the interrogation signal and the tag response signal.  Note that such transmitting and receiving is in the same time period in Chakraborty (par 0109) corresponding to full duplex as in Husak (para 0058), Diorio (para 0004) and MacLellan (col 1 lines 5-47).  This would cause interference unless multiplexing techniques were applied, such as assigning different frequencies (frequency multiplexing) as suggested in Chakraborty (para 0110).  Diorio describes such a frequency division multiplexing (FDM) of reader and tag signals to avoid interference (collision) between reader and tag (par 0046, figs 8-16) and is suggested by Chakraborty disclosing readers transmitting on different frequencies to avoid interference (para 0110) and Husak disclosing multiplex frequencies 
Applicant argues that claim Husak does not anticipate claim the refraining from transmitting limitation of claim 28.  Applicant further submits that Husak describes using different sub-carrier frequencies for transmitting the backscatter from the interrogated tag, whereas, Claim 28 recites, "refraining from transmitting, in the first time period, on subsets of frequency resources allocated to the at least one wireless tag," which is completely different from Husak. 
This argument is not persuasive because claim 28 was not rejected as anticipated by Husak.   Husak discloses different frequencies to avoid interference that further suggests the combination with Chakraborty, Diorio and MacLellan.  Transmitting on frequencies different from the tag response frequencies is the same a reader refraining from transmitting on tag response frequencies.   
Applicant argues that claim Diorio does not anticipate claim the refraining from transmitting limitation of claim 28.  Applicant further submits that Diorio describes using different sub-carrier frequencies for transmitting the backscatter from the interrogated tag, whereas, Claim 28 recites, "refraining from transmitting, in the first time period, on subsets of frequency resources allocated to the at least one wireless tag," which is completely different from Husak. 
This argument is not persuasive because claim 28 was not rejected as anticipated by Diorio.   Diorio discloses different frequencies to avoid interference that further suggested by different frequencies in Chakraborty, Husak and MacLellan.  This is known 
Applicant argues that claims 2, 4-5, 8, 10-11, 14, 16-17, 20, 24-25, 31 and 33-34 are allowable because they depend upon allowable base independent claims 1, 13, 23 and 32.
This argument is not persuasive.  Claims 1, 13, 23 and 32 are properly rejected for the reasons stated by the examiner in the rejection and in the response to arguments.  Therefore, the rejections of the dependent claims are proper for the reasons stated by the examiner in the rejections and the response to arguments.  The rejections are made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawaguchi (US 8717144) discloses a reader system/method where one reader/antenna interrogates a tag and another reader/antenna receives the tag response.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/4/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683